COLORADO COURT OF APPEALS                                      2017COA17


Court of Appeals No. 14CA2167
Arapahoe County District Court Nos. 12JD798, 13JD76, 14JD476 & 14JD508
Honorable Elizabeth Beebe Volz, Judge


The People of the State of Colorado,

Petitioner,

In the Interest of D.Z.B.,

Juvenile-Appellee,

and Concerning Arapahoe County Department of Human Services,

Appellant.


                                 APPEAL DISMISSED

                                  Division VI
                        Opinion by CHIEF JUDGE LOEB
                         Furman and Terry, JJ., concur

                             Announced February 23, 2017


Douglas K. Wilson, Colorado State Public Defender, Ryann S. Hardman,
Deputy State Public Defender, Denver, Colorado, for Juvenile-Appellee

Ronald Carl, County Attorney, Michael Valentine, Deputy County Attorney,
Danielle Newman, Assistant County Attorney, Aurora, Colorado, for Appellant
¶1    The Arapahoe County Department of Human Services (the

 Department) appeals the juvenile court’s order placing D.Z.B., a

 juvenile offender, in a Department-managed residential child care

 facility in lieu of bond while the juvenile’s adjudication was pending.

 The Department does not appeal D.Z.B.’s final adjudication as

 delinquent or his ultimate sentence to the same residential facility.

 Instead, the Department asserts that the court did not have the

 authority to place D.Z.B. in the facility preadjudication and in lieu

 of bond over the Department’s objection. Because we conclude that

 the Department lacks standing, we dismiss the Department’s

 appeal and express no opinion on the merits of the Department’s

 appeal.

                         I.       Background

¶2    The Department requested that the juvenile court certify the

 court file for D.Z.B.’s juvenile proceedings for appeal, but did not

 request any relevant transcripts. Thus, the facts below are taken

 from the records in the court file.

¶3    D.Z.B. had a complex history with the Department and the

 juvenile court beginning in 2012. Prior to the history recited below,

 the juvenile court placed D.Z.B. in the care of the Department in


                                       1
 lieu of bond on multiple occasions. He repeatedly violated the

 court-imposed conditions of his bond, and the juvenile court placed

 him in increasingly supervised services (i.e. from in-home care, to

 nonresidential treatment, to foster care, etc.).

¶4    As relevant here, in early 2014, D.Z.B. pleaded guilty in two

 delinquency cases. The juvenile court adjudicated him delinquent

 and sentenced him to probation that included a placement at

 Jefferson Hills, a residential child care and treatment facility

 managed by the Department. Apparently, this was the first time

 D.Z.B. had been placed in a residential treatment facility. D.Z.B.

 entered Jefferson Hills in February 2014, and he was diagnosed

 with significant mental health and developmental issues during

 that stay.

¶5    D.Z.B. subsequently began treatment and therapy and did well

 at Jefferson Hills. He was successfully discharged from the facility

 into the care of his father and, despite the recommendation from

 Jefferson Hills, D.Z.B. received no in-home services following his

 release.

¶6    Within two months of his release from Jefferson Hills, D.Z.B.

 was charged with three additional delinquent acts. D.Z.B. was still


                                    2
 on probation at this time and, consequently, the prosecution sought

 to revoke or modify probation in his two prior cases. D.Z.B. was

 appointed a public defender and a Guardian Ad Litem (GAL) for his

 pending delinquency and probation revocation matters. The public

 defender requested that the Department investigate treatment and

 confinement options for D.Z.B. at a pretrial conference on August,

 12, 2014.

¶7    At a hearing on September 5, 2014, the GAL and defense

 counsel argued for residential treatment both prior to adjudication

 and as a sentence if D.Z.B. was adjudicated delinquent.1

¶8    At the same hearing, in response to defense counsel’s earlier

 request for treatment options, the Department stated through

 counsel that D.Z.B. had been accepted to four residential child care

 facilities. However, at that time, the Department objected to D.Z.B.

 being placed in one of the child care facilities in lieu of bond and

 recommended that he be placed in the Division of Youth

 Corrections if he were ultimately adjudicated delinquent. The

 Department further argued that the juvenile court did not have the

 1 Due to the lack of transcripts, we do not know what, if anything,
 the prosecution may have stated regarding its position on bond
 and, later, sentencing.

                                    3
  authority to order the Department to place D.Z.B. in a residential

  child care facility prior to his adjudication when the Department

  objected to such a placement.

¶9     The juvenile court ordered briefing on the issue of the court’s

  authority to place D.Z.B. in a residential child care facility

  preadjudication over the Department’s objection. The GAL, defense

  counsel, and the Department filed briefs with the juvenile court one

  week later on September 12. The prosecution apparently took no

  stance as it did not file a brief.

¶ 10   On September 17, the juvenile court held a hearing regarding

  preadjudication placement. The minute order in the record reflects

  that the juvenile court allowed those present (the district attorney,

  defense counsel, the GAL, and counsel for the Department) to make

  a record regarding their respective views on placement. As

  previously noted, the transcripts from the court’s hearings are not

  part of the record on appeal. However, we assume that the

  Department, D.Z.B., and the GAL made arguments consistent with

  their briefs. At the conclusion of the hearing, the juvenile court

  issued a minute order that “placement would be in lieu of bond to




                                       4
  [the Department] at an appropriate residential child care facility as

  soon as placement is available.”

¶ 11   On September 19, the juvenile court signed a temporary

  custody order, referencing its placement and bond order from

  September 17, and placed D.Z.B. in the custody of the Department

  effective on September 22, 2014, when placement at Jefferson Hills

  was predicted to become available.2

¶ 12   At some point, the Department requested a written order from

  the juvenile court regarding the court’s ruling that it had the

  authority to order placement with the Department in lieu of bond.

  The court issued a detailed written order on September 22, 2014,

  concluding that it had the statutory authority to place D.Z.B. in lieu

  of bond despite the Department’s objection; finding that it was in

  the best interests of D.Z.B. and the community to order such a

  placement; and placing D.Z.B. in Jefferson Hills in lieu of bond.

¶ 13   On October 16, the juvenile court adjudicated D.Z.B.

  delinquent and sentenced him to probation on the condition that he

  continue treatment at Jefferson Hills.


  2The record is not clear as to who had legal and physical custody of
  D.Z.B. from September 17 through September 22.

                                     5
¶ 14   The Department now appeals the juvenile court’s September

  22 written order concluding that the court had the authority to

  place D.Z.B. in Jefferson Hills prior to adjudication and in lieu of

  bond over the Department’s objection.3

                           II.      Discussion

¶ 15   Because of the procedural posture of this case, the public

  defender’s office is defending the juvenile court’s September 22

  order even though the outcome of this appeal will have no practical

  effect on D.Z.B.

¶ 16   In its answer brief, the public defender proffers five threshold

  issues that it asserts necessitate the dismissal of this appeal:

  mootness; untimeliness of the Department’s appeal; an insufficient

  record for appeal; the lack of a final appealable order; and the

  Department’s lack of standing to prosecute the appeal.

¶ 17   Because we agree that the Department lacks standing, we do

  not address the remaining threshold issues. We also express no

  opinion on the merits of the Department’s appeal, and do not

  address those issues as well.

  3 The Department concedes that the juvenile court has the
  authority to place a juvenile in a residential child care facility in lieu
  of bond when the Department does not object to the placement.

                                      6
                         A.   Standard of Review

¶ 18   A court does not have jurisdiction over a case unless the

  plaintiff has standing to bring it. E.g., First Comp Ins. v. Indus.

  Claim Appeals Office, 252 P.3d 1221, 1222 (Colo. App. 2011).

  Therefore, we must first determine whether the Department has

  standing before we can address the merits of its appeal. See id. If

  the Department does not have standing, we must dismiss the

  appeal. Id.

¶ 19   Standing is a threshold jurisdictional issue that can be raised

  at any time. Ainscough v. Owens, 90 P.3d 851, 855 (Colo. 2004);

  Wibby v. Boulder Cty. Bd. of Cty. Comm’rs, 2016 COA 104, ¶ 9.

¶ 20   Standing is a question of law that this court reviews de novo.

  E.g., Hawg Tools, LLC v. Newsco Int’l Energy Servs., Inc., 2016 COA

  176, ¶ 47.

                                 B.       Law

¶ 21   To establish standing, an appellant must demonstrate that (1)

  it suffered injury in fact and (2) the injury was to a legally protected

  interest. First Comp Ins., 252 P.3d at 1223.

¶ 22   An injury that is overly indirect or incidental to the action is

  not sufficient. Id. Instead, the injury prong of the standing


                                      7
  analysis requires a “concrete adverseness which sharpens the

  presentation of issues that parties argue to the courts.” Id. (quoting

  Ainscough, 90 P.3d at 856).

¶ 23   “Whether the plaintiff’s alleged injury was to a legally protected

  interest ‘is a question of whether the plaintiff has a claim for relief

  under the constitution, the common law, a statute, or a rule or

  regulation.’” Barber v. Ritter, 196 P.3d 238, 246 (Colo. 2008)

  (quoting Ainscough, 90 P.3d at 856).

¶ 24   When, as here, an appellant brings a claim under a statute,

  the standing inquiry turns on whether the statutory provision “can

  properly be understood as granting persons in the [appellant]’s

  position a right to judicial relief.” Vickery v. Evelyn V. Trumble

  Living Trust, 277 P.3d 864, 868 (Colo. App. 2011) (quoting

  Pomerantz v. Microsoft Corp., 50 P.3d 929, 932 (Colo. App. 2002)).

¶ 25   There are three factors to consider when determining whether

  a statute confers standing to a particular plaintiff: “(1) whether the

  statute specifically creates such a right in the plaintiff; (2) whether

  there is any indication of legislative intent to create or deny such a

  right; and (3) whether it is consistent with the statutory scheme to

  imply such a right.” First Comp Ins., 252 P.3d at 1223 (quoting


                                      8
  Olson v. City of Golden, 53 P.3d 747, 752 (Colo. App. 2002)); see

  also Taxpayers for Pub. Educ. v. Douglas Cty. Sch. Dist., 2015 CO

  50, ¶ 15.

¶ 26   Under certain circumstances, a nonparty to a civil action can

  have standing to prosecute an appeal. See, e.g., People in Interest of

  C.A.G., 903 P.2d 1229, 1233 (Colo. App. 1995). Generally speaking,

  a nonparty must still have suffered an injury in fact, and the injury

  must be related to a legally protected interest. See, e.g., First Comp

  Ins., 252 P.3d at 1222. Further, “[i]f, following entry of final

  judgment, it appears that the non-party was substantially aggrieved

  by the disposition of the case in the trial court, a non-party has

  standing to appeal.” C.A.G., 903 P.3d at 1233 (emphasis added);

  see also Miller v. Clark, 144 Colo. 431, 432, 356 P.2d 965, 966

  (1960).

¶ 27   The word “aggrieved” refers to a substantial grievance such as

  the denial to the party of some claim of right, either property or

  person, or the imposition upon him or her of some burden or

  obligation. AMCO Ins. Co. v. Sills, 166 P.3d 274, 275-76 (Colo. App.

  2007). Thus, not every nonparty that is simply adversely affected

  by a judgment is substantially aggrieved, and, thus, every nonparty


                                     9
  who has a grievance does not necessarily have standing to appeal.

  Id.

                              C.   Analysis

¶ 28    In its opening brief, the Department anticipated that standing

  would be an issue on appeal and stated that although it was not a

  party to the delinquency proceedings, it had standing to prosecute

  the appeal because “the order granting legal custody of D.Z.B. to

  the Department and requiring the Department to place D.Z.B. in

  lieu of bond, thereby incurring the costs of placement, creates

  sufficient cognizable interest to allow the Department to seek review

  of the [juvenile court] order.” The Department thus appears to

  argue that the cost of preadjudication placement is the injury in

  fact or substantial grievance that gives it standing. In support of its

  argument, the Department heavily relies on C.A.G., 903 P.2d 1229,

  for the proposition that a custody order in favor of a county

  department of human services confers standing on the Department.

¶ 29    We disagree with the Department’s contentions and conclude

  that, on the record and under the circumstances here, the

  Department does not have standing to prosecute this appeal. In




                                    10
  reaching this conclusion, we distinguish the facts here from those

  described in C.A.G.

                 1.     The Department Was a Nonparty

¶ 30   Although not dispositive, we start with the Department’s

  concession that it is not a party to the delinquency actions against

  D.Z.B. It appears from the minute order on September 5, 2014,

  that the Department only appeared at the hearing because defense

  counsel requested that it consider preadjudication placement

  options for D.Z.B. It had no other role or interest in the outcome of

  the delinquency actions against D.Z.B.

¶ 31   Even after filing a brief in support of its position that the

  juvenile court did not have authority to place D.Z.B. over the

  Department’s objection prior to adjudication, the Department was

  not a party to the delinquency action and continued to have no

  interest in the outcome of the case.

¶ 32   To have standing, the Department must, therefore, show that

  any injury it sustained as a result of the juvenile court’s actions

  was not a mere adverse effect, but a substantial grievance. See

  AMCO Ins. Co., 166 P.3d at 275.




                                    11
                               2.   Injury in Fact

¶ 33   The Department’s alleged injury, the cost of placing D.Z.B. in

  Jefferson Hills for less than one month, is, in our view, incidental to

  D.Z.B.’s adjudication. See First Comp Ins., 252 P.3d at 1223 (for a

  party to have standing, its injury in fact cannot be indirect or

  incidental to the action).

¶ 34   The Children’s Code requires the state department of human

  services (DHS) to oversee the administration of juvenile programs

  and the delivery of services for juveniles. § 19-2-202, C.R.S. 2016.

  In the juvenile justice context, the Children’s Code also requires

  DHS to establish and operate facilities necessary for the care,

  treatment, and rehabilitation of juveniles legally committed to its

  custody. § 19-2-403, C.R.S. 2016. The Department is equally

  tasked with these responsibilities because county departments of

  human services are agents of DHS and are charged with the

  administration of programs in their respective counties in

  accordance with DHS’s rules and regulations. § 26-1-118(1), C.R.S.

  2016 (“The county departments . . . shall serve as agents of [DHS]

  and shall be charged with the administration of public assistance

  and welfare and related activities in the respective counties in


                                       12
  accordance with the rules and regulations of [DHS].”). In other

  words, as a county department of human services, the Department

  is a “functional division[] of [DHS] for the convenient administration

  of the state program and [is] not [an] independent entit[y] separate

  and distinct from the state.” Wigger v. McKee, 809 P.2d 999, 1004

  (Colo. App. 1990) (quoting Nadeau v. Merit Sys. Council, 36 Colo.

  App. 362, 365, 545 P.2d 1061, 1063 (1975)).

¶ 35   Therefore, the cost of placing D.Z.B. at Jefferson Hills while

  his adjudication was pending directly arises from the Department’s

  statutory functions under the Colorado Children’s Code, sections

  19-1-101 to 19-7-103, C.R.S. 2016, and the Colorado Human

  Services Code, sections 26-1-101 to 26-23-105, C.R.S. 2016. The

  obligation and cost of caring for D.Z.B. at Jefferson Hills is

  incidental to his delinquency action because the Department has a

  statutory duty to care for and house children removed from their

  homes in delinquency actions. See AMCO Ins. Co., 166 P.3d at 275-

  76 (when a judgment exposes a nonparty to obligations not created

  by the judgment, the nonparty does not have standing); cf. People v.

  Padilla-Lopez, 2012 CO 49, ¶ 20 (El Paso County Department of

  Human Services is not a victim, for purposes of restitution, in a


                                    13
  child abuse case; the county department was not “aggrieved” by

  “having to provide foster care and counseling” to the child victim

  because “those costs are suffered by [the county department]

  because of [the county department]’s statutory duty to provide

  ‘necessary shelter, sustenance, and guidance’ to dependent and

  neglected children.” (quoting § 26-1-201(1)(f), C.R.S. 2011)).

¶ 36   Moreover, the Department has not shown an injury here. The

  record does not provide any information as to the costs associated

  with D.Z.B.’s preadjudication placement in Jefferson Hills. For

  example, we do not know how Jefferson Hills is funded (i.e.

  payment per client, payment for a certain number of beds

  regardless of occupation, payment in a monthly rate assuming

  100% occupancy, etc.); we do not know how much it cost, if

  anything, to house D.Z.B. in Jefferson Hills for less than one month

  (September 22 to October 16) before he was adjudicated and

  sentenced. And, significantly, we do not know if the Department,

  DHS, or some combination was responsible for paying for D.Z.B.’s

  preadjudication placement. Thus, the Department’s allegation that

  it was “significantly aggrieved” by the costs incurred by placement

  is a conclusory statement and devoid of support in the record. And,


                                    14
  even if the costs were proven, costs of temporary placement are

  hardly the type of injury that “sharpens the presentation of issues,”

  First Comp Ins., 252 P.3d at 1223 (quoting Ainscough, 90 P.3d at

  856), in an adjudication action because such costs had no bearing

  on the outcome of the final adjudication or the sentence and

  treatment that D.Z.B. received as part of his adjudication.

               3.    Injury to a Legally Protected Interest

¶ 37   Even if the Department had shown an injury in fact that was a

  substantial grievance directly related to this delinquency action, we

  conclude the injury was not to a legally protected interest.

¶ 38   The Department argued below and argues on appeal that the

  juvenile court did not have authority under the Children’s Code to

  order a preadjudication placement with the Department in lieu of

  bond over the Department’s objection. Thus, it is making a

  statutorily based argument allegedly supported by the Children’s

  Code. When a plaintiff makes a claim based on a statute, that

  statute must confer standing upon the plaintiff to do so. See

  Taxpayers for Pub. Educ., ¶15; Barber, 196 P.3d at 246; First Comp

  Ins., 252 P.3d at 1223. We, therefore, must consider whether the

  Children’s Code can properly be understood to grant the


                                    15
  Department, a county human services agency, a right to judicial

  relief in a delinquency action. Taxpayers for Pub. Educ., ¶ 15;

  Vickery, 277 P.3d at 868. In making that determination, we

  consider whether the Children’s Code specifically confers standing

  to the Department, whether the Children’s Code gives any

  indication of legislative intent to create or deny standing to the

  Department, and whether it would be consistent with the statutory

  scheme to infer the Department’s standing. See First Comp Ins.,

  252 P.3d at 1223.

¶ 39   First, the Children’s Code does not expressly confer standing

  to the Department or DHS to intervene in a juvenile court’s

  determination for preadjudication placement. As the Department

  points out, the Children’s Code rarely references county human

  services departments. Moreover, any such references are in the

  context of custodians of juveniles after adjudication and sentencing.

  See, e.g., § 19-2-906.5, C.R.S. 2016.

¶ 40   Second, the legislative intent of the Children’s Code is, among

  other things,

             [t]o secure for each child subject to these
             provisions such care and guidance . . . as will
             best serve his welfare and the interests of


                                    16
             society; . . . [t]o remove a child from the
             custody of his parents only when his welfare
             and safety or the protection of the public
             would otherwise be endangered . . .; and [t]o
             secure for any child removed from the custody
             of his parents the necessary care, guidance,
             and discipline to assist him in becoming a
             responsible and productive member of society.

  § 19-1-102(1)(a), (c), (d), C.R.S. 2016. Moreover, the General

  Assembly has stated that “the juvenile justice system shall take into

  consideration the best interests of the juvenile, the victim, and the

  community in providing appropriate treatment to reduce the rate of

  recidivism in the juvenile justice system and to assist the juvenile in

  becoming a productive member of society.” § 19-2-102(1), C.R.S.

  2016 (emphasis added). These goals emphasize the best interests

  and care of the juveniles; they do not indicate any intention to

  create or deny standing for human service agencies such as the

  Department and are, to the contrary, silent as to the Department’s

  role in implementing the Children’s Code.

¶ 41   Also, the Children’s Code provisions regarding preadjudication

  placement, for example, sections 19-2-508 and -509, C.R.S. 2016,

  do not directly implicate the Department. Section 19-2-508(1)

  provides for the care of the juveniles in shelters, detention facilities,



                                     17
  or temporary holding facilities who have been removed from their

  homes as a result of a delinquency action. The statute specifically

  provides that a juvenile court can hold a juvenile without bond and

  place him or her in a preadjudication service program established

  pursuant to statute. § 19-2-508(3)(a)(IV)(E), C.R.S. 2016.4 It is

  silent as to the role of a human services agency despite the fact that

  said agencies are charged with managing detention and holding

  facilities. Similarly, under section 19-2-509(2), the juvenile court

  has the authority to place a juvenile in a preadjudication service

  program in lieu of bond without mention of the role, if any, of

  human services agencies such as the Department. Specifically, the

  statute is silent as to whether the Department may essentially veto

  a preadjudication placement by an objection.

¶ 42   Each of these statutes provides for the protection, care, and

  treatment of the juvenile; they do not indicate any legislative intent



  4 Because we are concerned with whether the statute confers
  standing on the Department, we do not consider the merits of the
  Department’s argument that the juvenile court lacked authority
  because Jefferson Hills was not a “preadjudication service program”
  contemplated in this statute. Such an argument has no bearing on
  whether the intent of the statute was to confer standing on the
  Department.

                                    18
  to create or deny standing to the Department under the

  circumstances here.

¶ 43   Third, as previously mentioned, the Children’s Code does not

  provide protections for the Department. Rather, it provides for the

  protection, care, and treatment of juveniles subject to its provisions

  and, as relevant here, children removed from their homes for

  delinquent acts. We have found no statute, and the Department

  does not cite any, that indicates that conferring standing on the

  Department to interfere with a juvenile court’s decision regarding

  preadjudication placements is consistent with the framework of the

  Children’s Code. The General Assembly’s own legislative

  declarations make it clear that the Children’s Code was established

  for the protection and rehabilitation of children, not the protection

  of a human services agency’s interests.

¶ 44   Thus, we conclude that the Children’s Code does not confer

  standing on the Department to challenge a juvenile court’s ruling

  regarding preadjudication placement. As a result, the Department

  does not have standing to prosecute this appeal.




                                    19
                      4.    C.A.G. is Distinguishable

¶ 45   As noted earlier, the Department relies on C.A.G. for its

  argument that it has standing despite being a nonparty to the

  delinquency action. But the Department’s reliance on that case is

  misplaced.

¶ 46   In C.A.G., a division of this court concluded that a county

  department of human services (the county department) had a

  legally cognizable interest sufficient to prosecute an appeal of an

  adjudication order finding the juvenile delinquent and ordering the

  county department to provide certain services to C.A.G. and to

  provide him with an “appropriate education.” C.A.G., 903 P.2d at

  1231, 1233. The division emphasized that the county department

  had legal custody of the juvenile and that the juvenile court ordered

  the county department to provide the juvenile an “appropriate

  education” while not in the physical custody of the county

  department. Id.

¶ 47   The Department argues that the temporary custody order

  placing D.Z.B. in its legal custody, specifically at Jefferson Hills, is

  analogous to the custody order and order for educational services in




                                     20
  C.A.G. and, therefore, it has standing to prosecute the present

  appeal.

¶ 48   We conclude that C.A.G. is distinguishable. To the extent that

  C.A.G. includes language broad enough to confer standing on the

  Department and other county human services agencies generally in

  every case in which they were granted temporary custody, we

  respectfully disagree. E.g., People in Interest of S.N-V., 300 P.3d

  911, 914 (Colo. App. 2011) (one division of the court of appeals is

  not bound by a decision of another division).

¶ 49   The division in C.A.G. explicitly restricted its conclusion that

  the county department had a “legal cognizable interest sufficient” to

  prosecute the appeal to the circumstances of that case. C.A.G., 903

  P.2d at 1231 (“We conclude that, under the circumstances present

  here, . . . .”). The division’s ultimate holding on standing thus

  reflects a limitation that a legal custody order does not always

  confer standing: “the burden imposed by [a legal custody] order

  may obviously ‘substantially aggrieve’ the person upon whom it is

  placed.” Id. at 1233 (emphasis added). This limited holding is

  consistent with the law in Colorado that a nonparty who is

  adversely affected by a judgment is not necessarily substantially


                                    21
  aggrieved and, thus, does not necessarily have standing. AMCO Ins.

  Co., 166 P.3d at 275.

¶ 50   In our view, the determinative circumstances in C.A.G. were

  that the county department was appealing from a final adjudication

  order that placed legal custody with the county department and

  ordered the county department to provide an appropriate education

  for the juvenile while he was not in the county department’s

  physical custody. Moreover, the adjudication order required the

  county department to file with the court a plan describing how it

  proposed to meet the unique obligations that the juvenile court had

  imposed.

¶ 51   The circumstances with D.Z.B. were notably different from

  those in C.A.G. Unlike in C.A.G. where the county department was

  contesting the final adjudication order, here the Department is

  appealing from a temporary order placing D.Z.B. in its custody

  while he awaited final adjudication. The fact that the county

  department in C.A.G. was appealing the final adjudication order is

  significant because the cases cited by the division in C.A.G. hold

  that nonparties can have standing to appeal final judgments when

  the disposition substantially aggrieved the nonparty. C.A.G., 903


                                   22
  P.2d at 1233 (citing Maul v. Shaw, 843 P.2d 139 (Colo. App. 1992);

  Robert-Henry v. Richter, 802 P.2d 1159 (Colo. App. 1990)). Here,

  the Department is not contesting the final judgment or disposition,

  only the temporary order for preadjudication placement. The

  Department does not argue that it was substantially aggrieved by

  the final disposition of the case, only that it was substantially

  aggrieved by the cost of D.Z.B.’s temporary placement at Jefferson

  Hills during the pendency of the adjudication proceeding.

¶ 52   Moreover, as explained above, we think it significant that the

  Department was not ordered to do anything that it was not already

  required to do by statute — house D.Z.B., a juvenile removed from

  his home in a delinquency matter, in one of its facilities. In

  contrast, the division in C.A.G. was concerned with an adjudication

  order that required the county department to undertake a task that

  it was ill-equipped to do — educate the juvenile when it did not

  have physical custody of him. Id. at 1230-31. The juvenile court in

  C.A.G. recognized the uniqueness of the situation because it

  ordered the county department to present a written plan as to how

  it would accomplish the tasks the court ordered. Id. at 1231. In

  this case, by contrast, there was no such onerous or unique burden


                                    23
  imposed on the Department, and the Department was not required

  to present a plan to the juvenile court for successful completion of

  its obligations under the preadjudication order. There was no

  question of successful completion because all the Department had

  to do to fulfill the order was transport D.Z.B. to Jefferson Hills and

  house him there until his final adjudication.

¶ 53   Hence, the only way that the Department could have been

  aggrieved was, as it alleged, by paying for D.Z.B.’s short stay at

  Jefferson Hills prior to his adjudication — a grievance that fell

  within its statutory duty to provide services to juveniles and, in our

  view, did not cause the Department to be “substantially aggrieved.”

  §§ 19-1-102, 19-2-102, 26-1-118(1); AMCO Ins. Co., 166 P.3d at

  275; C.A.G., 903 P.2d at 1233.

¶ 54   We also note that C.A.G. is distinguishable from this case

  because of the difference in the basis of the agencies’ arguments.

  In C.A.G., the county department was objecting to the adjudication

  order on the grounds that the county department was not properly

  equipped to provide an “appropriate education” while C.A.G. was in

  his parents’ home rather than in the physical custody of the county

  department. C.A.G., 903 P.2d at 1231. The division in C.A.G.


                                    24
  emphasized that legal custody was with the county department only

  because the county department, as C.A.G.’s legal guardian, was

  required to act as a de facto parent, and its objection to the court’s

  order requiring appropriate education was based on that parens

  patriae status. Id. at 1233. While the county department in C.A.G.

  also mentioned the lack of funding for such an undertaking and

  argued that the juvenile court did not have the authority to order

  educational services while the juvenile was not in its physical

  custody, the agency’s underlying concern was how it could

  successfully carry out such an order for the benefit of C.A.G.

¶ 55   Here, by contrast, the Department did not base its argument

  on the best interests of D.Z.B. or whether it could have been

  successful in housing D.Z.B. prior to adjudication. Indeed, this

  appeal will not affect D.Z.B.’s adjudication, treatment, or probation

  at all. The Department’s argument, instead, was based solely on

  the alleged expense of D.Z.B.’s preadjudication confinement, an

  expense routinely incurred by the Department as a result of its

  required statutory functions as an agency of DHS. Thus, although

  the Department may have been “adversely affected” by the court’s

  September 22 order, it was not substantially aggrieved because the


                                    25
  obligation of housing D.Z.B. when he was removed from his home

  preadjudication arose from the Department’s statutory duties under

  the Children’s Code. AMCO Ins. Co., 166 P.3d at 275.

                       III.     Conclusion

¶ 56   Because the Department lacks standing, we dismiss its

  appeal.

       JUDGE FURMAN and JUDGE TERRY concur.




                                  26